AO 245B (CASDRev. 02/18) Judgment in a Criminai Case

UNITED STATES DISTRICT CoURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After Novernber 1, 1987)
JENNELL ROSE TIBBETS (3)

Case Number: lSCR2608-H

David L. Baker
Defendant’s Attorney
REGISTRATIoN No. j 68763-298

['_'| w
THE DEFENDANT: _
pleaded guilty to count(s) l of the Superseding Information.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section 1 Natnre of Offense Number§s)
18 USC 3 ACCESSORY AFTER THE FACT (Misdemeanor) l
The defendant is sentenced as provided in pages 2 through 3 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
l:_l The defendant has been found not guilty on count(s)
[:I Count(s) dismissed on the motion of the United States.

 

Assessment: $10.00 Waived.

. Fine waived \:\ Forfeiture pursuant to order filed , included herein
IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all tines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Novernber 5. 2018

Date of Irnposition of Sentcnce

MAH,H`(M i/M

F § L E "`_Y;r HCSNDRA'ELE)MAMLYN L. Hl£LFPV
- ‘ ‘ UNITED sTATES DISTRICT JUD_GE

 

     

oLERi< us ors
soon-ian sister ri'ugr-i COUHT

BY LlFoHNiA
' oEPu_TY

 

 

18CR2608-H

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT; JENNELL nose TiBBETs (3) Judgmeiii - Page 2 era
CASE NUMBER: lSCRZG()S-H
PROBATION
The defendant is hereby sentenced to probation for a term of:

l YEAR.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For ojj"enses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests

thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of probation, unless otherwise ordered by court.

i:| The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check. ifapplicable.)

K< The defendant shall not possess a tirearm, ammunition, destructive device, or any other dangerous weapon.

g The defendant shall cooperate in the collection cfa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ct

i:| seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check r`fapplicable.)

|:! The defendant shall participate in an approved program for domestic violence. (Check ifappffcable.)

If this judgment imposes a fmc or a restitution obligation, it shall be a condition of probation that the defendant pay any such fine
or restitution that remains unpaid at the commencement of the term of probation in accordance with the Schedule of Payrnents set forth
in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF PROBATION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7 ) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

l()) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency Without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirementl

isCR2608-H

AO 245B (CASD Rev. 02/18) Judgment in a Crirninal Case

 

DEFENDANT: JENNELL ROSE TIBBETS (3) Judgment - Page 3 of 3
CASE NUMBER: 18CR2608~H

//
//
//

SPECIAL CONDITIONS OF PROBATION

. Submit your person, property, residence, office or vehicle to a search, conducted by a United States

Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition ofrelease; failure to submit to a search may be grounds

for revocation; the defendant shall Warn any other residents that the premises may be Subj ect to Searches
pursuant to this condition. '

. Not enter or reside in the Republic of Mexico Without permission of the court or probation officer.
. Report vehicles owned or operated, or in which you have an interest, to the probation officer.

. Enter and complete a Residential Drug Treatment Program (at CRASH) as directed by the probation

officer.

. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as

directed by the probation officer. Allow for reciprocal release of information between the probation officer
and the treatment provider. May be required to contribute to the costs of services rendered in an amount
to be determined by the probation officer, based on ability to pay.

. Participate in a cognitive behavioral treatment program as directed by the probation officer, and if deemed

necessary by the probation officer. Such program may include group session led by a counselor, or
participation in a program administered by the probation office. The defendant may be required to
contribute to the cost of the service rendered (copayment) in the amount to be determined by the program
officer, based on the defendant’s ability to pay.

. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to

120 days. (Non-Punitive)

18CR2608-H

